Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 12 and 18-19 are pending in this office action 
Claims 2-6, 8-11, 13-17 and 20 are cancelled.
Claims 1, 7, 12 and 18 are amended
Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive.
Before addressing Huang, let first address Birch in defining Geofence.in Birch Geo-fencing includes creating and managing a geo-fence, which is a virtual boundary of a geographical area. And those geo-fence are around or specific to an area that includes a point of interest. I
In the example of Birch the point of interest is a mall tat is located in an address that include street name, city state and zip code. 
[0019] For example, a geo-fence may have attributes such as a name, "Memorial Day Sale" and a location, e.g., situated to enclose a store location at a mall. The geo-fence may have a beginning date of midnight, May 25, 2013 and an expiration date of midnight, May 28, 2013:
The update is installed only if the user is in the geo-fence and for certain period of time. In defining the geo-fence, certain attributes are associated with it such as: time/date: an active and expiration date/time.

 Time and date are specific to that area. Obviously time based on time zone.
 In Huang, the location are geographical location and boundaries that span such expansion is associated with a time zone.
 When the geo-fence sets time for the update, it sets such time based on its local time:[0019] “The geo-fence may have a beginning date of midnight, May 25, 2013 and an expiration date of midnight, May 28, 2013”;
For the user to receive the update, he needs to be present within that time for a period of time between the start/ending times. The user time calculation or threshold is based on local time of the geo-fence and hence its time zone: 
[0042]In various embodiments, the threshold period may be specific to the geo-fenced area. For example, one geo-fenced area may have a short threshold period while another geo-fenced area may have a longer threshold period. In another embodiment, a single threshold period is used for all geo-fenced areas encountered. In various embodiments, the threshold period may be effected by contextual data, such as the time of day, a user's activities, or other information.

 For that raison Huang discloses assigning a time zone to a circle that is a geographical location where notification can be send based on the location. Those notification in Birch are associated with software update. But to associate the time zone with those geographical area, Huang uses locations. The locations can be a point defined using geographic coordinates (e.g., latitudes, longitudes, and optionally, altitudes), or an area that includes a point and an error margin. The area can be a circle, an ellipse, or any other shape. The area can correspond to a geographic shape of a cell in a cellular network, or a probable geographic shape of the cell. 

Those circles intercept multiple geometric shape that each has a respective time zone. For example:
 -Geofence 306/308 a span time zone: +2(302b), +3(302c and 302d), so in contrary to applicant’s argument Huang discloses a geofence that span a plurality of time zone.
Second, to set a time zone or in word of the claim “primary time zone”, Huang discloses the following:
[0031] A time zone selection rule can specify that, when mobile device 100 is already set to a current time zone that is one of the multiple time zones, mobile device 100 is to keep the current time zone until the location is completely outside the geometric shape corresponding to a region of the current time zone. For example, mobile device 100 can have a current time zone standard time+2. When mobile device 100 moves from location 306 to location 308a, the current time zone can remain at standard time+2.

In the above example geo-fence 306 span time zone +2 and time zone +3, but the geo-fence 306 time zone is +2.
 Same thing for geo-fence 308a, geo-fence 308a span time zone +2 and +3 but the time zone for the geo-fence is +2. So in contrary to applicant’s representative argument, the time zone is selected among the times zones the geo-fence included within the geo-fence surface .i.e. in any location in circle 306/308a the primary time zone is +2.
In summary as Birch defines area in a map as geo-fence, Huang also define geo-fence as an area and associate another attribute with it: time zone. In Birch the user 
 In response to point of interest, Birch uses point of interest as a mall [0019]and Partheesh uses point of interest as home [0022], work [0030] and  defines geofence boundaries[0021] and [0023].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7  and 12 are rejected under 35 U.S.C. 103 as being un-patentable over Birch et al (US20150350827A1)hereinafter “Birch” in view of Huang et al ( US 2011/0250902 A1) hereinafter “Huang”.


A processor of a vehicle programmed to receive a boundary of a geofence defining a predefined geographic area:

 [0027]The mobile device 102 may be devices such as a smartphone, cellular telephone, mobile phone, laptop computer, tablet computer, Ultrabook®, in-vehicle computer, or other portable networked device.

 [0016]” One useful technology for location-based applications is geo-fencing. Geo-fencing includes creating and managing a geo-fence, which is a virtual boundary of a geographical area. A geo-fence may be considered an object (e.g., a geo-fence object), such that the geo-fence may have various properties like objects in other disciplines, such as object-oriented programming. In this way, a geo-fence object may include attributes and functions.

 In which the vehicle is to be located for installation of a software update:
[0024] In addition to geo-fence notifications that provide information, a geo-fence notification may provide a mechanism to download, install, or launch an application. The application may be stored local to the user device or remote from the user device. The mechanism to download, install, or launch the application may include use of a hyperlink, remote procedure call, or other mechanism to initiate the download, installation, or execution. Once an application is available on a user device, it may be included along with other applications. Further, the user may not be apprised of whether the application is active. For example, some applications may be designed to only work within a certain geo-fence. Thus, when outside of the geo-fence, the application is not useful and may not even operate”
[0019]” For example, a geo-fence may have attributes such as a name, "Memorial Day Sale" and a location, e.g., situated to enclose a store location at a mall. The geo-fence may have a beginning date of midnight, May 25, 2013 and an expiration date of midnight, May 28, 2013. The "Memorial Day Sale" geo-fence may have functions associated with it such that when a user enters the geo-fence a coupon notification is pushed to the user's device. The coupon notification may include a mechanism that allows the user to navigate to a web page (e.g., embedded web 
Examiner interpretation:
See also [0020] where in addition to notifications, a geo-fence function may be to initiate an application download or enable an application already installed on a user device. 

And a period of time during which the software update is to be installed:
[0025] “As discussed above, the concept of a geo-fence-aware folder may be combined with a delay mechanism, such that an application is not presented in the folder until a timeout period expires. Further details of both the geo-fence-aware folder and the delay mechanism are provided below.

Initiate the installation of the software update to the vehicle:
[0058]At 808, the software application is presented to the mobile device when the geo-fenced area has a software application associated with it. For example, the application may be installed, executed, or indicated as being available for installation or execution”;
[0027]The mobile device 102 may be devices such as a smartphone, cellular telephone, mobile phone, laptop computer, tablet computer, Ultrabook®, in-vehicle computer, or other portable networked device.


Responsive to the vehicle being located within a geofence:
[0056] “At 804, whether the mobile device is located in a geo-fenced area is determined”;
[0027]The mobile device 102 may be devices such as a smartphone, cellular telephone, mobile phone, laptop computer, tablet computer, Ultrabook®, in-vehicle computer, or other portable networked device.

And a current time being within the period of time for software updates:
[0046] In an embodiment, an indication that an application is available for use or download is presented when the mobile device is located in the geo-fenced area for longer than the threshold period of time. This is an implementation of the geo-fence-aware application folder described above. The indication 
Examiner interpretation:
 A geofence is associated with certain metadata that are specific for that specific geofence(virtual area). Among the metadata is: specific period of time, specific application for download, time for which geofence is defined (such as active and expiration date/time). Obviously the time/date is specific to area such as time-zone where the geofence is located.

But not explicitly:

The geofence spanning a plurality of time zones;
Identify a primary time zone as one of the plurality of time zones of the geofence:
Assign the primary time zone to the geofence as being one of the plurality of time zones in which a point of interest is located within the geofence;
The current time being determined according to the primary time zone of the geofence, regardless of a time zone of a current location of the vehicle:
Huang discloses:
Receive a boundary of a geofence, the geofence spanning a plurality of time zones:
[0052] the current location of mobile device 100 can be represented as a geographic area. In FIG. 3, locations 304, 306, 308a, and 308b are represented as circular areas. The locations can be represented as any geographic shape (e.g., polygons or free-style geographic shapes). The geographic shape can be determined statistically, for example, by measuring concentration of location-aware mobile device that are connected to a particular cell tower.
[0054] Mobile device 100 can determine (608) that mobile device 100 is located in the time zone associated with the identified geometric shape. In some implementations, determining that mobile device 100 is located in the time zone can include determining that the geographic area (e.g., geographic area corresponding to location 306) that represents the location of mobile device 100 intersects multiple geometric shapes (e.g., geometric shapes 302b, 302c, and 302d). Each of the multiple geometric shapes can include a portion of the geographic area.

Identify a primary time zone as one of the plurality of time zones of the geofence, 
[0030] A current location (e.g., location 306) can intersect multiple geometric shapes (e.g., geometric shapes 302b, 302c, and 302d) at one time. For example, an error margin of location 306 can be substantial, such that it cannot be determined with certainty that mobile device is located in a particular geometric shape, where each of the multiple geometric shapes can correspond to a geographic region in a distinct time zone. Mobile device 100 can determine which time zone to use based on various time zone selection rules”.

Assign the primary time zone to the geofence as being one of the plurality of time zones in which a point of interest is located within the geofence;
 [0031] A time zone selection rule can specify that, when mobile device 100 is already set to a current time zone that is one of the multiple time zones, mobile device 100 is to keep the current time zone until the location is completely outside the geometric shape corresponding to a region of the current time zone. For example, mobile device 100 can have a current time zone standard time+2. When mobile device 100 moves from location 306 to location 308a, the current time zone can remain at standard time+2. When mobile device moves to location 308c, which does not intersect with geometric shape 302b, mobile device can be set to a new time zone (e.g., standard time+3).
[0019]”For example, mobile device 100 can travel from a first region (e.g., California, United States) that is located in a first time zone (e.g., Pacific time zone) to a second region (e.g., Virginia, United States) that is located in a second time zone (e.g., Eastern time zone). Mobile device 100, upon determining that mobile device 100 is in Virginia, can determine that a Eastern time zone (Eastern Daylight Time (EDT) or EST), even when mobile device 100 cannot receive a NITZ signal”;

Examiner interpretation:
Interest location is Virginia and its associated timezone is EST. Virginia is a location of interest whiting the geofence 

The current time being determined according to the primary time zone of the geofence, regardless of a time zone of a current location of the vehicle:

[0031] a time zone selection rule can specify that, when mobile device 100 is already set to a current time zone that is one of the multiple time zones, mobile device 100 is to keep the current time zone until the location is completely outside the geometric shape corresponding to a region of the current time zone. For example, mobile device 100 can have a current time zone standard time+2. When mobile device 100 moves from location 306 to location 308a, the current time zone can remain at standard time+2. 
Examiner interpretation: 306 geographic area is associated with timezone +2. Regardless of the location of the mobile device in that circle 306 [either as part of 306, 308], the timezone of the circle 306(geographic area) stay the same while the circle 306 span different time zone area: +3, +3’ and +2. Now in Birch as the device enter a geographic location, it reflect the timezone of the geofence that includes application and software for download but for a specific period of time that is specific to that location.ie. Based on geofence timezone.


It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Huang into teaching of Birch to provide a valid local time to time-dependent device and application and to refine network-provided time zone information. Furthermore to derive and to provide a solution that can improve the accuracy of time zone determination in situations in which there can be ambiguity as to a time zone derived from network-provided time zone information, such as situations in which it is unclear from network-provided time zone 

As per claim 7, Birch discloses a method comprising: 
Receiving, by a vehicle, a boundary of a geofence defining an area:
[0027]The mobile device 102 may be devices such as a smartphone, cellular telephone, mobile phone, laptop computer, tablet computer, Ultrabook®, in-vehicle computer, or other portable networked device.
[0016]” One useful technology for location-based applications is geo-fencing. Geo-fencing includes creating and managing a geo-fence, which is a virtual boundary of a geographical area. A geo-fence may be considered an object (e.g., a geo-fence object), such that the geo-fence may have various properties like objects in other disciplines, such as object-oriented programming. In this way, a geo-fence object may include attributes and functions.

 In which the vehicle is to be located for installation of a software update:
[0024] In addition to geo-fence notifications that provide information, a geo-fence notification may provide a mechanism to download, install, or launch an application. The application may be stored local to the user device or remote from the user device. The mechanism to download, install, or launch the application may include use of a hyperlink, remote procedure call, or other mechanism to initiate the download, installation, or execution. Once an application is available on a user device, it may be included along with other applications. Further, the user may not be apprised of whether the application is active. For example, some applications may be designed to only work within a certain geo-fence. Thus, when outside of the geo-fence, the application is not useful and may not even operate”
[0019]For example, a geo-fence may have attributes such as a name, "Memorial Day Sale" and a location, e.g., situated to enclose a store location at a mall. The geo-fence may have a beginning date of midnight, May 25, 2013 and an expiration date of midnight, May 28, 2013. The "Memorial Day Sale" geo-fence may have functions associated with it such that when a user enters 
Examiner interpretation:
See also [0020] where in addition to notifications, a geo-fence function may be to initiate an application download or enable an application already installed on a user device. 

And a period of time during which the software update is to be installed:
[0025] “As discussed above, the concept of a geo-fence-aware folder may be combined with a delay mechanism, such that an application is not presented in the folder until a timeout period expires. Further details of both the geo-fence-aware folder and the delay mechanism are provided below.

Initiating the installation of the software update:
[0058]At 808, the software application is presented to the mobile device when the geo-fenced area has a software application associated with it. For example, the application may be installed, executed, or indicated as being available for installation or execution”;
[0027]The mobile device 102 may be devices such as a smartphone, cellular telephone, mobile phone, laptop computer, tablet computer, Ultrabook®, in-vehicle computer, or other portable networked device.


Responsive to the vehicle being located within the geofence:
[0056] “At 804, whether the mobile device is located in a geo-fenced area is determined”;
[0027]The mobile device 102 may be devices such as a smartphone, cellular telephone, mobile phone, laptop computer, tablet computer, Ultrabook®, in-vehicle computer, or other portable networked device.

And a current time being within the period of time for the installation of the software update
when the mobile device is located in the geo-fenced area for longer than the threshold period of time. This is an implementation of the geo-fence-aware application folder described above. The indication may be provided in various manners. In an embodiment, the indication that the application is available is presented in a notification area. In another embodiment, the indication that the application is available is presented as an emblem on an icon.
Examiner interpretation:
 A geofence is associated with certain metadata that are specific for that specific geofence(virtual area). Among the metadata is: specific period of time, specific application for download, time for which geofence is defined (such as active and expiration date/time). Obviously the time/date is specific to area such as time-zone where the geofence is located.

But not explicitly:
The geofence spanning a plurality of time zones; 
Identifying a primary time zone as one of the plurality of times zones of the geofence in which a point of interest is located and a current time within the primary time zone.
Huang discloses:
The geofence spanning a plurality of time zones:
[0028] FIG. 3 illustrates techniques of determine a time zone based on a location when the location includes an error margin. For convenience, the techniques will be described using exemplary mobile device 100 that implements the techniques. 
[0029] Locations 304, 306, 308a, and 308b can represent various locations determined to be current locations of mobile device 100. Geometric shapes 302a-d can represent various geographic regions, each corresponding to a specific time zone. For illustrative purposes, the time zones are standard time+1 (e.g., UTC time plus an offset of one hour), standard time+2, and standard time+3. Geometric shapes 302c and 302d can 
Identifying a primary time zone as one of the plurality of times zones of the geofence in which a point of interest is located and a current time within the primary time zone:

 [0034]”A time zone selection rule can specify that, when mobile device is set to a current time zone that is not one of the multiple time zones, mobile device 100 is to use a current time zone based on a largest area of intersection between the current location and the geometric shapes”.
[0031] a time zone selection rule can specify that, when mobile device 100 is already set to a current time zone that is one of the multiple time zones, mobile device 100 is to keep the current time zone until the location is completely outside the geometric shape corresponding to a region of the current time zone. For example, mobile device 100 can have a current time zone standard time+2. When mobile device 100 moves from location 306 to location 308a, the current time zone can remain at standard time+2.

[0019] “For example, mobile device 100 can travel from a first region (e.g., California, United States) that is located in a first time zone (e.g., Pacific time zone) to a second region (e.g., Virginia, United States) that is located in a second time zone (e.g., Eastern time zone). Mobile device 100, upon determining that mobile device 100 is in Virginia, can determine that a Eastern time zone (Eastern Daylight Time (EDT) or EST), even when mobile device 100 cannot receive a NITZ signal”

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention 

As per claim 12, Birch discloses A non-transitory computer-readable medium comprising instructions that, when executed by a processor of a gateway of a vehicle, causes the gateway to:
Receive a boundary of a geofence defining an area:
[0027]The mobile device 102 may be devices such as a smartphone, cellular telephone, mobile phone, laptop computer, tablet computer, Ultrabook®, in-vehicle computer, or other portable networked device.
[0016]” One useful technology for location-based applications is geo-fencing. Geo-fencing includes creating and managing a geo-fence, which is a virtual boundary of a geographical area. A geo-fence may be considered an object (e.g., a geo-fence object), such that the geo-fence may have various properties like objects in other disciplines, such as object-oriented programming. In this way, a geo-fence object may include attributes and functions.

 In which a vehicle is to be located for installation of a software update :
[0024] In addition to geo-fence notifications that provide information, a geo-fence notification may provide a mechanism to download, install, or launch an application. The application may or other mechanism to initiate the download, installation, or execution. Once an application is available on a user device, it may be included along with other applications. Further, the user may not be apprised of whether the application is active. For example, some applications may be designed to only work within a certain geo-fence. Thus, when outside of the geo-fence, the application is not useful and may not even operate”
[0019]For example, a geo-fence may have attributes such as a name, "Memorial Day Sale" and a location, e.g., situated to enclose a store location at a mall. The geo-fence may have a beginning date of midnight, May 25, 2013 and an expiration date of midnight, May 28, 2013. The "Memorial Day Sale" geo-fence may have functions associated with it such that when a user enters the geo-fence a coupon notification is pushed to the user's device. The coupon notification may include a mechanism that allows the user to navigate to a web page (e.g., embedded web link), which displays a coupon for the Memorial Day Sale at the store.
Examiner interpretation:
See also [0020] where in addition to notifications, a geo-fence function may be to initiate an application download or enable an application already installed on a user device. 

And a period of time during which the software update is to be installed:
[0025] “As discussed above, the concept of a geo-fence-aware folder may be combined with a delay mechanism, such that an application is not presented in the folder until a timeout period expires. Further details of both the geo-fence-aware folder and the delay mechanism are provided below.

Initiate the installation of the software update:
[0058]At 808, the software application is presented to the mobile device when the geo-fenced area has a software application associated with it. For example, the application may be installed, executed, or indicated as being available for installation or execution”;
[0027]The mobile device 102 may be devices such as a smartphone, cellular telephone, mobile phone, laptop computer, tablet computer, Ultrabook®, in-vehicle computer, or other portable networked device.



[0056] “At 804, whether the mobile device is located in a geo-fenced area is determined”;
[0027]The mobile device 102 may be devices such as a smartphone, cellular telephone, mobile phone, laptop computer, tablet computer, Ultrabook®, in-vehicle computer, or other portable networked device.

And a current time being within the period of time for the installation of the software update
[0046] In an embodiment, an indication that an application is available for use or download is presented when the mobile device is located in the geo-fenced area for longer than the threshold period of time. This is an implementation of the geo-fence-aware application folder described above. The indication may be provided in various manners. In an embodiment, the indication that the application is available is presented in a notification area. In another embodiment, the indication that the application is available is presented as an emblem on an icon.
Examiner interpretation:
 A geofence is associated with certain metadata that are specific for that specific geofence (virtual area). Among the metadata is: specific period of time, specific application for download, time for which geofence is defined (such as active and expiration date/time). Obviously the time/date is specific to area such as time-zone where the geofence is located.

But not explicitly:
The geofence spanning a plurality of time zones; 
Identifying a primary time zone as one of the plurality of times zones of the geofence 
Huang discloses:
The geofence spanning a plurality of time zones:

[0029] Locations 304, 306, 308a, and 308b can represent various locations determined to be current locations of mobile device 100. Geometric shapes 302a-d can represent various geographic regions, each corresponding to a specific time zone. For illustrative purposes, the time zones are standard time+1 (e.g., UTC time plus an offset of one hour), standard time+2, and standard time+3. Geometric shapes 302c and 302d can correspond to regions that are both located in a standard time+3 time zone, where the regions implement different DST schedules. For example, geometric shape 302c can correspond to a region that is associated to time standard time+3, where no DST applies. Geometric shape 302c can correspond to a region that is associated to time standard time+3', where DST applies during months April through September.
Identifying a primary time zone as one of the plurality of times zones of the geofence 
 [0034]”A time zone selection rule can specify that, when mobile device is set to a current time zone that is not one of the multiple time zones, mobile device 100 is to use a current time zone based on a largest area of intersection between the current location and the geometric shapes”.
[0031] a time zone selection rule can specify that, when mobile device 100 is already set to a current time zone that is one of the multiple time zones, mobile device 100 is to keep the current time zone until the location is completely outside the geometric shape corresponding to a region of the current time zone. For example, mobile device 100 can have a current time zone standard time+2. When mobile device 100 moves from location 306 to location 308a, the current time zone can remain at standard time+2.

[0019] “For example, mobile device 100 can travel from a first region (e.g., California, United States) that is located in a first time zone (e.g., Pacific time zone) to a second region (e.g., Virginia, United States) that is located in a second time zone (e.g., Eastern time zone). Mobile device 100, upon determining that mobile device 100 is in Virginia, can determine that a Eastern time zone (Eastern Daylight Time (EDT) or EST), even when mobile device 100 cannot receive a NITZ signal”
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Huang into teaching of Birch to provide a valid local time to time-dependent device and application and to refine network-provided time zone information. Furthermore to derive and to provide a solution that can improve the accuracy of time zone determination in situations in which there can be ambiguity as to a time zone derived from network-provided time zone information, such as situations in which it is unclear from network-provided time zone information whether a user is located in one time zone versus another time zone [US-PG-Pubs 2014/0066064: “Using a location to refine network-provided time zone information”].

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being un-patentable over Birch et al (US20150350827A1) hereinafter “Birch” in view of Huang et al ( US 2011/0250902 A1) hereinafter “Huang” and Partheesh et al (US 2015/0140994) hereinafter “Partheesh”;

As per claim 18, the rejection of claim 1 is incorporated and furthermore Birch does not disclose:

Huang discloses:
Wherein the primary time zone is identified as being a time zone of a point of interest located within geofence, 
[0020] “A time zone can correspond to a geographic region. When mobile device 100 does not receive an NITZ signal, mobile device 100 can use the current location of mobile device 100 to determine in which geographic region mobile device 100 is located, and use the geographic region to determine the time zone. For example, mobile device 100 can travel from a first region (e.g., California, United States) that is located in a first time zone (e.g., Pacific time zone) to a second region (e.g., Virginia, United States) that is located in a second time zone (e.g., Eastern time zone). Mobile device 100, upon determining that mobile device 100 is in Virginia, can determine that a Eastern time zone (Eastern Daylight Time (EDT) or EST), even when mobile device 100 cannot receive a NITZ signal”;

Examiner interpretation:
 The visited/work place is the point of interest and its time zone is used as a time zone of the geographical area. Hence in birch the visited place is a frequently visited place. And each time the user is on that area the application is active: Birch [0049] and [0050].
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Huang into teaching of Birch to provide a valid local time to time-dependent device and application and to refine network-provided time zone information. Furthermore to derive and to provide a solution that can improve the accuracy of time zone determination in situations in which there can be ambiguity as to a time zone derived from network-provided time zone 
But not explicitly:
The point of interest being one or more of a home location or a work location;
Partheesh discloses:
The point of interest being one or more of a home location:
 [0022]”… For example, when a user enters his home, his mobile device may be configured to automatically connect to a wireless internet offered by the home's wireless adapter. So, the phone would use the wireless internet for data services instead of using a 3G or 4G service offered by the user's mobile service provider. Here, the geofence is defined by whether the mobile device is presently connected or not connected to the wireless network…”.
See also [0034].
 a work location:
[0030] “However, when he reaches work, workplace restrictions may require the user to have his mobile phone in vibrate. The user may forget to switch to vibrate option every time he enters work and may forget to switch back to ring when he leaves work. To avoid this inconvenience, the user may enable the geofence vibrate application where he may have set his geofence by either defining a wireless profile his phone connects to automatically when he enters work, or by defining a 1 mile radius around work as the geofence, etc”;


It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Partheesh into teaching of Birch 
	

As per claim 19, the rejection of claim 1 is incorporated and furthermore Birch does not explicitly discloses:
Wherein the geofence is defined as one of a zip code, a city boundary, or a state boundary:
Partheesh discloses:
Wherein the geofence is defined as one of a zip code, a city boundary, or a state boundary:
[0021]FIG. 2 illustrates some of the parameters that that may be used to establish a geofence for use in a geofence application. In a first example, a user may define a geofence by means of a zip code. Here, the user may define the geofence to be a geographic boundary defined by a zip code or a particular city (e.g., 95630 or Folsom, Calif.). Here, the geofence application (e.g., an automated phone-ringer controller) would perform different operations based on the mobile device's presence within or outside of the geofence (i.e., within or outside of Folsom, Calif.). 
 See also [0023].
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Partheesh into teaching of Birch to provide notification and software update to a specific area among other areas in a .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAHIM BOURZIK/           Examiner, Art Unit 2191                                                                                                                                                                                             /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191